Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on June 2, 2022 has been received and entered. Claims 1-20 are pending for examination. 
Amendment made to the instant specification has been received and acknowledged. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goyal (U.S. Pat. No. 11,216,487).
	Referring to claim 1, Goyal teaches a method comprising: 
receiving an event, the event including an event key and a timestamp (Timestamps may be provided by clients or automatically added upon ingestion. Measures may be identified by names and may often have numeric values, see Goyal, Col. 6, lines 39-4, a measure representing a variable whose value is tracked over time, see Goyal, Col. 6, lines 38-39, wherein the “a measure” is interpreted as “event key”); 
generating a partition value and time bucket value, the partition value generated based on the event key and the time bucket value generated based on the timestamp (the time-series data may be partitioned into a set of tiles along non-overlapping temporal and spatial boundaries. A tile may thus represent a partition of time-series data within a time range (between a starting time and an ending time) and within a range of keys, see Goyal, Col. 9, lines 16-21); 
combining the event key, partition value, and time bucket value to form a database key (a user who drilled down into the schemas for a partition may build a query that specifies one or more dimension names and potentially one or more values or ranges of values for the specified dimension(s). The query may also indicate a time range, see Goyal, Col. 11, lines 56-59); and 
issuing a command to a database using the database key (query processor may perform the query using time-series data in the partition(s) identified by the schema metadata associated with the query, see Goyal, Col. 11, lines 60-62).	As to claim 2, Goyal teaches the issuing command comprising issuing a fetch command to the database (The same clustering 10 scheme 112 may be used throughout the database 100 to optimize both storage and retrieval of time-series data, see Goyal, Col. 8, lines 9-11, a user who drilled down into the schemas for a partition may build a query that specifies one or more dimension names and potentially one or more values or ranges of values for the specified dimension(s). The query may also indicate a time range, see Goyal, Col. 11, lines 56-59, query processor may perform the query using time-series data in the partition(s) identified by the schema metadata associated with the query, see Goyal, Col. 11, lines 60-62).	As to claim 3, Goyal teaches mapping the event key to one or more database partitions (Ingested time-series data may be mapped to different partitions based on hierarchical clustering, see Goyal, Col. 4, lines 54-56. FIG. 3A, FIG. 3B, and FIG. 3C examples of hierarchical clustering of ingested time-series data according to derived schemas, according to some embodiments. The ingestion routers 110 may organize time-series data along a clustering range according to a clustering scheme, see Goyal, Col. 12 lines 1-5).

Referring to claim 8, Goyal teaches a non-transitory computer readable storage medium (a computer-readable (i.e., computer-accessible) medium, see Goyal, Col. 17, lines 18-19) for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.
	Referring to claim 15, Goyal teaches an apparatus comprising: a processor (processor, see Goyal, Col. 16, line 41); and a storage medium (a computer-readable (i.e., computer-accessible) medium, see Goyal, Col. 17, lines 18-19) for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.
	
Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.
	
Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Pat. No. 11,216,487) in view of Stewart et al. (U.S. Pat. Pub. 2020/0042538).
	As to claim 4, Goyal does not explicitly teach generating a first segment by prepending the time bucket value to the event key; and generating the database key by prepending the partition value to the first segment.
However, Stewart et al. teaches generating a first segment by prepending the time bucket value to the event key (multiple dimensioning values are identified such as, for example, a tenant identifier, a variant identifier, a time identifier, etc. … However, any other dimensioning values may additionally or alternatively be used…enable the partitioning of the database along those dimensions, see Stewart et al., Para. 19); and generating the database key by prepending the partition value to the first segment (a user identifier and/or tenant associated with the user identifier that submitted the query, see Stewart et al., Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Goyal, to have generating a first segment by prepending the time bucket value to the event key; and generating the database key by prepending the partition value to the first segment, as taught by Stewart et al., to improve performance as data can be written to a single field rather than having to be split into multiple different fields (Stewart et al., Para. 16).
	Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Pat. No. 11,216,487) in view of Stewart et al. (U.S. Pat. Pub. 2020/0042538) as applied to claims 4, 11 and 18 above, and in further view of Stevens et al. (U.S. Pat. No. 5,956,705).
	As to claim 5, Goyal teaches modifying the partition value and time bucket value prior to generating the first segment (see Goyal, FIG. 2. Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure, see Goyal, Col. 9, lines 38-40).
However, Goyal as modified does not explicitly teach reversing bits of value.
Stevens et al. teaches reversing bits of value (the step of generating said transformed key value includes changing the order of said series of data bits, see Stevens et al., Col. 8, lines 66-67, and generating a transformed key value by performing an operation on said key value… wherein said transformed key value causes said trans formed entry to be stored at a location within said hierarchical tree-structured index that is different than a location in which said entry would have been stored based on said key value, see Stevens et al., Col. 8, lines 50-62, where in the reversing step is performed before storing step. In addition to the teaching from FIG. 2 of Goyal, that the storing step causing data partitioning, therefore, the combination of reference teaches claimed limitation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Goyal as modified, to have reversing bits of value, as taught by Stevens et al., to yield a significant increase the efficiency of the input operation (Stevens et al., Col. 7, lines 23-24).

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Pat. No. 11,216,487) in view of Erdogan et al. (U.S. Pat. No. 10,949,411).
	As to claim 6, Goyal does not explicitly teach identifying a batch interval based on the timestamp and using the batch interval as the time bucket value.
However, Erdogan et al. teaches identifying a batch interval based on the timestamp and using the batch interval as the time bucket value (grouping the database records into a segment of data that has a time dimension based upon the time range extracted from the received database records, wherein the time dimension of the segment of data is bounded by a start time stamp and an end time stamp and wherein each database record of the grouped database records has an associated time stamp that falls within the time dimension bounded by the start time stamp and the end time stamp, see Erdogan et al., Col. 16, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Goyal, to have identifying a batch interval based on the timestamp and using the batch interval as the time bucket value, as taught by Erdogan et al., to enhance modularity, reliability, availability and scalability properties (Erdogan et al., Col. 1, lines 42-45).

Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Pat. No. 11,216,487) in view of Bourbie et al. (U.S. Pat. No. 11,113,294).
	As to claim 7, Goyal teaches issuing the command to a worker thread associated with a database partition associated with the partition value (a user who drilled down into the schemas for a partition may build a query that specifies one or more dimension names and potentially one or more values or ranges of values for the specified dimension(s). The query may also indicate a time range, see Goyal, Col. 11, lines 56-59, query processor may perform the query using time-series data in the partition(s) identified by the schema metadata associated with the query, see Goyal, Col. 11, lines 60-62).
However, Goyal does not explicitly teach issuing the command to a worker thread.
Bourbie et al. teaches issuing the command to a worker thread (execute each query in the same processing thread (e.g., if executing the queries in sequence) or in different processing threads (e.g., if executing the queries concurrently or partially concurrently), see Bourbie et al., Col. 203, lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Goyal, to have issuing the command to a worker thread, as taught by Bourbie et al., to improve the performance of components in the IT environment (Bourbie et al., Col. 7, lines 10-11).

Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 7 rejection.

Response to Argument
	Applicant’s remarks filed on 6/02/2022 with respect to claims 1, 8 and 15 have been considered but they are not persuasive, or moot in view of the new ground(s) of rejection. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “generating a key” and “a unique identifier”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s argues that “Thus, while Goyal describes hashing data fields of a data record, it does not describe the specifically claimed "partition value" and "time bucket value" recited in the claims”.
The Examiner does not agree, because Goyal, Col. 9, lines 16-21 discloses “the time-series data may be partitioned into a set of tiles along non-overlapping temporal and spatial boundaries. A tile may thus represent a partition of time-series data within a time range (between a starting time and an ending time) and within a range of keys”. Wherein the “time range” is interpreted as "time bucket value" and time of “time-series data” is interpreted "partition value". Therefore the reference teaches the limitation.

Applicant’s argues that “Goyal never teaches or suggests combining an (1) event key; (2) partition value; and (3) time bucket value. Even if the hashes of fields were construed as a partition value and time bucket value ( a point not conceded) and one of the fields were construed as an "event key" (another point not conceded), Goyal never describes combining these values.”
The Examiner does agree, because Goyal, Col. 11, lines 56-59 discloses “a user who drilled down into the schemas for a partition may build a query that specifies one or more dimension names and potentially one or more values or ranges of values for the specified dimension(s). The query may also indicate a time range”. Wherein the “dimension name“ is interpreted as “event key”, the value of “dimension name” is interpreted as “partition value” and “time range” is interpreted as “time bucket value”. The combination of the information is used as criteria of a query to access database and the criteria is interpreted as “database key”. Therefore the reference teaches the limitation “combining the event key, partition value, and time bucket value to form a database key”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168